Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 2, 2020 and July 14, 2021 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “accompanying circuitry” of claims 1 and 17, “components” of claim 2, “ASIC” of claims 9, 12, and 14, “AFE” of claim 9, “a beamformer with frontend processing” of claim 9, “a backend processing block” of claim 9, “electronic circuit” of claim 11, “battery” of claim 13, “screen” of claim 15, and  “transducer elements” of claims 17 and 18 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 2, it is unclear if the “components” are separate or the same as the “accompanying circuitry” in claim 1. 
Claims 6-7 and 15 recites the limitation "smart device" in line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claim. The examiner assumes the “smart device” is the “wearable device”. 
Claim 7 recites “wherein the back surface of the substrate has a shape and curvature to match that of the surface of the smart device to which it is attached” which is indefinite. The specification and figures does not clearly explain what is the back surface of the substrate in order for the examiner to determine if the back surface of the substrate “matches” the surface of the device when it is also unclear what is the “surface” of the device. It is also unclear how the surface of the substrate is supposed to match the surface of the device when the substrate is already a part of the device. 
Claim 8 is rejected as being dependent from claim 7 and therefor including all the limitation thereof.
	Claims 7 and 8 cannot be evaluated with respect to prior art at this time as the examiner cannot make a proper comparison between the claims and the prior art due to the 112(b) issues explained above. 
Claims 11 and 13 recites the limitation "electronic circuit" in line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claim. The examiner assumes the “electronic circuit” is the “accompanying circuitry” of claim 1. 
Claim 11 recites “wherein electrical power transmission between the electronic circuit on the substrate of the ultrasonic system and the wearable device is done by a wired connection” which is indefinite. The specification and figures does not clearly explain where the electrical power, from the electronic circuit, is transmitted to. It is unclear how electrical power is transmitted from an electrical circuit of the ultrasound system, which is already a part of the wearable device, to the wearable device.
Claim 13 is rejected as being dependent from claim 11 and therefor including all the limitation thereof.
Claims 11 and 13 cannot be evaluated with respect to prior art at this time as the examiner cannot make a proper comparison between the claims and the prior art due to the 112(b) issues explained above.
For claims 12 and 14, the examiner is unsure if the "transmitter ASIC" is a separate ASIC or the same ASIC as the ASIC in claim 9. The examiner assumes the “transmitter ASIC” can be the same ASIC as the ASIC in claim 9. 
Claim 12 recites “wherein images and/or raw data are communicated between a transmitter ASIC on the substrate of the ultrasonic system and the wearable device by one of a direct wired connection and a wireless connection” which is indefinite. The specification and figures does not clearly explain where the images/raw data, from the ASIC, is communicated to. It is unclear how images/raw data are communicated from an ASIC of the ultrasound system, which is already a part of the wearable device, to the wearable device. 
Claim 14 is rejected as being dependent from claim 12 and therefor including all the limitation thereof.
Claims 12 and 14 cannot be evaluated with respect to prior art at this time as the examiner cannot make a proper comparison between the claims and the prior art due to the 112(b) issues explained above

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 20020128556 A1, published September 12, 2002), hereinafter referred to as Nakamura.
Regarding claim 1, Nakamura teaches a wearable device, 
which comprises an ultrasonic system (Fig. 1, ultrasonic diagnosis device (pulse wave detection device) 1 worn on the wrist 2 of a wearer) comprising 
a substrate (Fig. 1 and 2, belt 50 as a substrate) that comprises 
an ultrasonic transducer array (Fig. 4, transmitting piezoelectric element 41 and receiving piezoelectric element 42 of sensor section 4; see para. 0035 – “The sensor section 4 is supported on an inner periphery face (face of a subject side) of the belt 50 in a wearing state.” So transducer array (sensor section 4) is on the substrate (belt 50)) and 
accompanying circuitry (Fig. 4, processing section 3; see para. 0036 – “In a midway of the belt 50, there is disposed through metal fittings a processing section 3…” so the accompanying circuitry (processing section 3) is on the substrate (belt 50)), 
the wearable device is configured to produce at least one of: ultrasonic images and measurement signals (Fig. 1 and 4, display 33 of device 1; see para. 0053 – “…the display part 33 for displaying the pulse wave waveform and the pulse number obtained by the arithmetic processing part 31.”).  
Furthermore, regarding claim 2, Nakamura teaches wherein the wearable device comprises components configured to provide computing and communication functionalities (Fig. 4, computing functions via the arithmetic processing part 31 and communication via the display part 33).  
Furthermore, regarding claim 4, Nakamura further teaches wherein the substrate is manufactured as one of: an integral component permanently attached to the wearable device, and a separate component configured to be attached to and detached from the wearable device (Fig. 2, substrate (belt 50) a part of device 1).  
Furthermore, regarding claim 6, Nakamura further teaches wherein the surface of the smart device to which the substrate is attached may have any shape and curvature (Fig. 2, where the substrate (belt 50), which is a part of the device 1, has a curve).  
Furthermore, regarding claim 15, Nakamura further teaches wherein processed images are displayed on a screen on the smart device (Fig. 1, where the processed images (pulse wave waveform) are displayed on a screen (display part 33) on the device 1; see para. 0053 – “…the display part 33 for displaying the pulse wave waveform and the pulse number obtained by the arithmetic processing part 31.”).  
Furthermore, regarding claim 16, Nakamura teaches a wearable device configured to provide ultrasonic images and data related to the following medical conditions (see pg. 4, para. 0054 – “Since the change in blood velocity is synchronized with the pulse, it is possible to detect an information concerning the pulse.”; see para. 0103 – “…it may be an image diagnosis device for obtaining an image inside a body by the ultrasonic wave…”): 
a) continuous self-monitoring of vessels and arteries to measure volumetric blood flow and velocity; 
b) measuring the blood flow in the carotid artery; 
c) measurement of the prostate; 
d) monitoring the chest or abdomen of injured or wounded patients to obtain information relating to potentially catastrophic internal bleeding; 
e) monitoring the level of liquid in the lungs of congestive heart failure (CHF) patients; and 
f) monitoring the level of liquid in the bladder of patients at risk of undergoing acute kidney injury (AKI).  
Since Nakamura’s device 1 and the claimed wearable device are patentably indistinct in terms of structure and both provide ultrasonic images and data of inside the body, Nakumura’s device is considered/expected to be capable of providing ultrasonic images and data of different body parts for different medical conditions listed above (see MPEP 2112.01(I) – “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” and MPEP 2114(I)-(II) – “If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus…A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.”).
Furthermore, regarding claim 19, Nakamura further teaches wherein the device comprises at least one of: a backing layer, an acoustic matching layer, and a lens (see para. 0042 – “On a face (one face), of this substrate 43, becoming a wearer side when wearing, the piezoelectric elements 41, 42 are fixed and supported… it is possible to cause this substrate 43 to function as an acoustic matching layer…”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Rothberg et al. (US 20190069842 A1, published March 7, 2019 with a priority date of September 7, 2017), hereinafter referred to as Rothberg.
Regarding claim 3, Nakamura teaches all of the elements disclosed in claim 2 above.
Nakamura does not explicitly teach wherein the wearable device is a smartwatch.  
Whereas, Rothberg, in the same field of endeavor, teaches wherein the wearable device is a smartwatch (see para. 0063 – “The primary module 102 may be configured as any type of electronic device and may perform functions unrelated to ultrasound data collection. For example, the primary module 102 may be configured as a smartwatch…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device, as disclosed in Nakamura, by having the wearable device be a smart watch, as disclosed Rothberg. One of ordinary skill in the art would have been motivated to make this modification in order for the display screen to display any type of data, as taught in Rothberg (para. 0063). 

	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Rothberg and Amble et al. (US 20140276069 A1, published September 18, 2014), hereinafter referred to as Amble. 
Regarding claim 9, Nakamura teaches all of the elements disclosed in claim 1 above.
Nakamura does not explicitly teach wherein the substrate comprises an application specific integrated circuit (ASIC) comprising at least some of the components of an analog frontend (AFE), a beamformer with frontend processing, and a backend processing block, which are the three processing blocks that are present in all ultrasonic systems.  
Whereas, Rothberg, in the same field of endeavor, teaches wherein the substrate comprises an application specific integrated circuit (ASIC) (Fig. 1, where the ASIC (of processing circuitry 112) is on the substrate (PCB 120); see para. 0052 – “On the PCB 120 is processing circuitry 112…”; see para. 0060 – “The processing circuitry 112 may include specially-programmed and/or special-purpose hardware such as an application-specific integrated circuit (ASIC).”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate, as disclosed in Nakamura, by including to the substrate an ASIC, as disclosed in Rothberg. One of ordinary skill in the art would have been motivated to make this modification in order to use less space in the device. 
Nakamura in view of Rothberg does not explicitly teach an application specific integrated circuit (ASIC) comprising at least some of the components of an analog frontend (AFE), a beamformer with frontend processing, and a backend processing block. 
Whereas, Amble, in an analogous field of endeavor, teaches an application specific integrated circuit (ASIC) comprising at least some of the components of an analog frontend (AFE), a beamformer with frontend processing, and a backend processing block (see para. 0055 – “Any such processing of the input signals may be performed in an application-specific integrated circuit (ASIC)…”; Fig. 7; see para. 0166 – “The PCB nearest to the transducer head 706 has electronics that make up an analog front end of the probe 700. The PCB nearest the transducer head 706 is also connected to the beam forming digital front end PCB which in turn is connected to the digital backend PCB.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ASIC, as disclosed in Nakamura in view of Rothberg, by having the ASIC comprising of an analog frontend (AFE), a beamformer with frontend processing, and a backend processing block, as disclosed in Amble. One of ordinary skill in the art would have been motivated to make this modification in order to remove the need for micro-coaxial cables, as taught in Amble (see para. 0037). 
Furthermore, regarding claim 10, Nakamura further teaches wherein at least some of the beamforming and/or image processing is carried out on the wearable device using either dedicated circuitry or circuitry that includes existing components of the circuits on the wearable device that perform other functions (Fig. 2 and 4; see para. 0058 – “The display part 33 is composed of a liquid crystal display unit and the like, and image-displays the pulse wave detection results, such as the pulse wave waveform and the pulse rate, inputted from the arithmetic processing part 31.” Where imaging processing takes place in the processing section 3 of device 1).

	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Krasnow (US 20170055938 A1, published March 2, 2017), hereinafter referred to as Krasnow.
Regarding claim 17, Nakamura teaches all of the elements disclosed in claim 1 above.
Nakamura teaches ultrasound transducer and accompanying circuitry, but does not explicitly teach where the ultrasonic transducer array is a phased array. 
Whereas, Krasnow, in the same field of endeavor, teaches where the ultrasonic transducer array is a phased array (Fig. 3, wearable device 100 with transducer 110 and communication interfaces 118 (accompanying circuitry); see para. 0028 – “The at least one ultrasonic transducer 110 can, in Some embodiments, comprise an ultrasonic transducer array. For example, pulsed Doppler ultrasound may be used with a phased array of transducers. In one example, the array may be provided as a linear array having approximately 50 individual transducers…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound transducer array, as disclosed in Nakamura, by having the ultrasound transducer array be a phased array, as disclosed in Krasnow. One of ordinary skill in the art would have been motivated to make this modification in order to detect Doppler frequency shifts from different parts of the device field of view to determine tendon movement, as taught in Krasnow (see para. 0028). 
Furthermore, regarding claim 18, Nakamura teaches wherein the number of transducer elements is between 2 and 256 (Fig. 4, two transducer elements (transmitting piezoelectric element 41 and receiving piezoelectric element 42).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hossack et al. (US 20180214130 A1, published August 2, 2018 with a priority date of July 28, 2016) discloses a wearable ultrasound device with front-end electronics and a back end processor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793